     Case 1:21-cr-00084-HYJ ECF No. 15, PageID.32 Filed 06/11/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,
                                                     Case No. 1:21-cr-84
v.
                                                     Hon. Hala Y. Jarbou
ROBERT NAKFOOR,

      Defendant.
__________________________________/

                ORDER ADOPTING IN PART AND REJECTING IN PART
                       REPORT AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation (ECF No. 10) filed by Magistrate

Judge Ray Kent in this action. The Report and Recommendation was duly served on the parties,

and no objection has been made thereto within the time required by law. Based on this, and on the

Court’s review of all matters of record, including the audio transcript of the plea proceedings, IT

IS ORDERED that:

1.     The Report and Recommendation of Magistrate Judge Ray Kent (ECF No. 10) is approved

       and adopted in part and rejected in part as the opinion of the Court. The Report and

       Recommendation’s objection to Paragraph 13 of the plea agreement is rejected.

2.     Defendant's plea of guilty is accepted and defendant is adjudicated guilty of the charge set

       forth in the Felony Information.

3.     The written plea agreement is hereby continued under advisement pending sentencing now

       scheduled for September 22, 2021, at 10:00 a.m.

4.     Defendant shall remain on bond pending sentencing.


 Dated:    June 11, 2021                              /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE
